

Exhibit 10.3
 
 
 
 
 
 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 
 
 
 
 
 
 
Restricted Stock Unit Grant Agreement
 
 
 
(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)
 
 
 
 
 
 
 
United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) the number of Restricted Stock Units (“RSUs”)
set forth below, each of which is a bookkeeping entry representing the
equivalent in value of one share of the class of common stock of the Corporation
set forth below:
 
 
 
 
 
 
 
 
 
 
 
 
Name of Grantee:
 
PARTICIPANT NAME
 
 
 
 
 
 
 
 
 
 
 
 
 
Name of Employing Company
 
 
 
 
 
 
 
on Date Hereof:
 
(the company recognized by the Corporation as employing the Grantee on the date
hereof)
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of RSUs Granted:
 
# RSUs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date of Grant:
 
GRANT DATE
 
 
 
 
 
 
 
 
 
 
 
 
By my acceptance, I agree that the above-listed RSUs are granted under and
governed by the terms and conditions of the Corporation’s 2005 Stock Incentive
Plan, as amended and restated (the “Plan”), the Corporation’s Administrative
Regulations for the Long-Term Incentive Compensation Program (the
“Administrative Regulations”), and the Grant Terms and Conditions contained
herein (the “Agreement”) including the special provisions for my country of
residence, if any, attached hereto as Exhibit A, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.
 
 
 
 
 
 
 
United States Steel Corporation
 
Accepted as of the above date: ACCEPTANCE DATE
 
 
 
 
 
 
 
 
 
By
 
 
 
By
PARTICIPANT ES
 
 
 
 
 
Authorized Officer
 
 
 
Signature of Grantee
 
 
 
 
Terms and Conditions
 
 
 
 
 
 
 
   1. Grant: The Corporation shall issue to the Grantee the number of RSUs set
forth in this Agreement. Each RSU represents the right to receive one share of
the Corporation’s common stock (a “Share”) on the date the restrictions
applicable to the RSU are terminated (the RSU is “vested”). Unless and until the
RSUs are vested in the manner set forth in Section 3 or 5 below, the Grantee
will have no right to settlement of any such RSUs. Prior to settlement of any
vested RSUs, such RSUs will represent an unsecured obligation of the
Corporation, payable (if at all) only from the general assets of the
Corporation.  
 
 
 
 
 
 
 
   2. Period of Restriction: The restriction period with regard to the RSUs
shall commence on the date the RSUs are granted. The Grantee shall not sell,
transfer, assign, pledge or otherwise encumber or dispose of any portion of the
RSUs, and any attempt to sell, transfer, assign, pledge or encumber any portion
of the RSUs prior to termination of restrictions shall have no effect. During
the period prior to vesting or forfeiture of all or any portion of the RSUs, the
Grantee shall not be entitled to vote the Shares and shall not receive dividends
paid on the Shares. The Grantee shall be entitled to receive dividend
equivalents, in a cash amount equal to the number of RSUs subject to restriction
times the per Share dividend (if any) paid to shareholders of the Corporation’s
common stock; provided, however, the dividend equivalents shall not vest in, or
be paid to the Grantee unless and to the extent the underlying RSUs vest as
provided in Section 3 or 5 of this Agreement.
 
 
 
 
 
 
 
   3. Change of Control: If the Grantee’s employment is terminated within two
years following a Change of Control involuntarily (except for Cause) or, in the
case of participants designated as executive management at the time of the
Change of Control, voluntarily for Good Reason, each unvested RSU will
immediately vest.
 
 
 
 
 
 
 
   4. Termination of Employment: Unless otherwise determined by the Committee,
(a) unvested RSUs are forfeited if the Grantee’s employment is terminated due to
Termination without Consent or Termination for Cause, (b) unvested RSUs will
immediately vest upon the Grantee’s death during employment or termination of
employment by reason of Disability, and (c) a prorated number of the RSUs
scheduled to vest during the current Vesting Year will vest on the date of
termination based upon the number of complete months worked during the Vesting
Year in which the Grantee’s termination of employment occurs by reason of
Retirement or Termination with Consent. The remaining unvested RSUs are
forfeited immediately upon the Grantee’s termination of employment without
consideration or further action required of the Corporation or Employing
Company. For purposes of this Agreement, (i) for U.S. tax-payers, termination
shall be construed consistent with a “separation from service” under Section
409A of the Code; and (ii) for non-U.S. tax-payers, termination shall mean that
the Grantee is no longer actively employed by an Employing Company, without
regard to any notice period (i.e., active employment would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Grantee is employed
or the terms of the Grantee’s employment agreement, if any). Any and all
forfeitures of RSUs shall be evidenced by written notice to the Grantee. Upon
the forfeiture of any RSUs, the Grantee’s right to acquire any Shares hereunder
will immediately terminate. Notwithstanding the foregoing, the provisions of
this Section 4 are subject to the provisions of Section 3.
 
 
 
 
 


RESTRICTED STOCK UNIT ANNUAL GRANT FORM – February 2014

--------------------------------------------------------------------------------



 
 
   5. Vesting: Subject to Sections 3 and 4, the Grantee must continue as an
active employee of an Employing Company for three years from the Date of Grant,
subject to the Employing Company’s right to terminate the Grantee’s employment
at any time. The RSUs shall vest as follows: (a) upon the first anniversary of
the Date of Grant, one-third of the RSUs granted on the Date of Grant shall
vest, provided that the Grantee is employed by an Employing Company on such
anniversary, (b) upon the two year anniversary of the Date of Grant, an
additional one-third of the RSUs granted on the Date of Grant shall vest,
provided that the Grantee is employed by an Employing Company on such
anniversary, and (c) upon the three year anniversary of the Date of Grant, the
remaining one-third of the RSUs granted on the Date of Grant shall vest,
provided that the Grantee is employed by an Employing Company on such
anniversary. All fractional unvested RSUs, if any, resulting from the ratable
vesting shall vest as whole RSUs upon the latest vesting date.
      
 
 
 
Except as provided in Sections 3 and 4 of this Agreement, notwithstanding any
other terms or conditions of the Plan, the Administrative Regulations or this
Agreement to the contrary, in the event of the Grantee’s termination of
employment, regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Grantee is employed or the terms of the Grantee's employment
agreement, if any, the Grantee’s right to vest in the RSUs, if any, will
terminate effective as of the date that the Grantee is no longer actively
employed by an Employing Company and will not be extended by any notice period
(i.e., active employment would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee's
employment agreement, if any). The Committee shall have the exclusive discretion
to determine when the Grantee is no longer actively employed for purposes of the
RSUs.




 
 
 
 
 
 
   6. Settlement: RSUs shall be automatically paid in Shares upon the vesting
date of such RSUs and, subject to the other terms of the Plan, Administrative
Regulations and this Agreement, the Shares will be issued to the Grantee on each
vesting date; provided, further, no payments shall be made later than March
15th of the calendar year following the calendar year which includes the
applicable vesting date (which payment schedule is intended to comply with the
“short-term deferral” exemption from the application of Section 409A (“Section
409A”) of the Code). The Corporation shall have no obligation to issue Shares
unless and until the Grantee has satisfied any applicable tax withholding
obligations pursuant to Section 11 below and such issuance otherwise complies
with all applicable law. Upon vesting and settlement of the RSUs, one or more
certificates, free of all restrictions on transferability or forfeiture except
for restrictions required by applicable laws and/or regulations, shall be issued
in the Grantee’s name (or, in the event of the Grantee’s death prior to such
termination or such issuance, to the Grantee’s estate) for the number of Shares
subject to vested RSUs. The Grantee shall not be entitled to delivery of a
certificate for any portion of the Shares until the corresponding portion of the
RSUs has vested.
 
 
 
 
 
 
   7. Adjustments and Recoupment: The number of RSUs awarded is subject to
adjustment as provided in Section 8 of the Plan. The Grantee shall be notified
of such adjustment and such adjustment shall be binding upon the Corporation and
the Grantee. Consistent with Section 8 of this Agreement, this grant shall be
administered in accordance with, and is subject to, any recoupment policies and
provisions prescribed by the Plan and/or the Administrative Regulations at the
time of such grant; notwithstanding the foregoing, this grant shall be subject
to all recoupment provisions required by law from time to time. In its sole
discretion, the Committee shall have the authority to amend, waive or apply the
terms of any recoupment policies or provisions not required by law, in whole or
in part, to the extent necessary or advisable to comply with applicable local
laws, as determined by the Committee.
 
 
 
 
 
 
 
   8. Interpretation and Amendments: This Grant, the vesting and delivery of
RSUs and the issuance of Shares upon vesting are subject to, and shall be
administered in accordance with, the provisions of the Plan and the
Administrative Regulations, as the same may be amended by the Committee from
time to time, provided that no amendment may, without the consent of the
Grantee, affect the rights of the Grantee under this Grant in a materially
adverse manner. For purposes of the foregoing sentence, an amendment that
affects the tax treatment of the RSUs or that is necessary to comply with
securities or other laws applicable to the issuance of Shares shall not be
considered as affecting the Grantee’s rights in a materially adverse manner. All
capitalized terms not otherwise defined herein shall have the meaning assigned
to such terms in the Plan or the Administrative Regulations. In the event of a
conflict between the Plan and the Administrative Regulations, unless this Grant
specifies otherwise, the Plan shall control.
 
 
 
 
 
 
 
   9. Compliance with Laws: The obligations of the Corporation and the rights of
the Grantee are subject to all applicable laws, rules and regulations including,
without limitation, the U.S. Securities Exchange Act of 1934, as amended; the
U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue Code of 1986,
as amended; and any other applicable U.S. and foreign laws. No Shares will be
issued or delivered to the Grantee under the Plan unless and until there has
been compliance with such applicable laws.
 
 
 
 
 
 
 
   10. Acceptance of Grant: The Grant shall not be payable unless it is accepted
by the Grantee and notice of such acceptance is received by the Stock Plan
Officer.
 
 
 
 
 
 


RESTRICTED STOCK UNIT ANNUAL GRANT FORM – February 2014

--------------------------------------------------------------------------------



 
   11. Withholding Taxes: The Grantee acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”) is and remains his or her
responsibility and may exceed the amount withheld by the Corporation or the
Employing Company. Furthermore, the Grantee acknowledges that the Corporation
and/or the Employing Company (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant, vesting, or settlement of the RSUs or the
subsequent sale of Shares; and (b) do not commit to and are under no obligation
to structure the terms of the grant of the RSUs or any aspect of the Grantee’s
participation in the Plan to reduce or eliminate his or her liability for
Tax-Related Items or to achieve any particular tax result. Further, if the
Grantee has become subject to Tax-Related Items in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable event, the
Grantee acknowledges that the Corporation and/or the Employing Company (or
former Employing Company, as applicable) may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
      Prior to the relevant taxable event, the Grantee shall pay or make
adequate arrangements satisfactory to the Corporation and/or the Employing
Company to satisfy all Tax-Related Items. In this regard, the Grantee authorizes
the Corporation and/or the Employing Company, or their respective agents, at
their discretion, to satisfy the obligations with regard to all applicable
Tax-Related Items by one or a combination of the following methods: (1)
withholding from Grantee’s wages or other cash compensation paid to Grantee by
the Corporation and/or the Employing Company; (2) withholding from proceeds of
the sale of Shares issued upon vesting of the RSUs either through a voluntary
sale or through a mandatory sale arranged by the Corporation (on Grantee’s
behalf pursuant to this authorization) through such means as the Corporation may
determine in its sole discretion (whether through a broker or otherwise); or
(3) withholding in Shares to be issued upon vesting of the RSUs. If the
Corporation gives the Grantee the power to choose the withholding method, and
the Grantee does not make a choice, then the Corporation will withhold in Shares
as stated in alternative (3) herein.
             To avoid negative accounting treatment, the Corporation may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
Corporation withholds at a rate other than the minimum statutory rate, such as
the maximum withholding rate, then the refund of any over-withheld amount shall
be paid in cash and the Grantee will have no entitlement to the Common Stock
equivalent. If the Tax-Related Items are satisfied by withholding in Shares
issuable upon vesting of the RSUs, for tax purposes, the Grantee is deemed to
have been issued the full number of Shares subject to the RSUs, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items. Finally, the Grantee shall pay to the Corporation or the
Employing Company, any amount of Tax-Related Items due as a result of any aspect
of the Grantee’s participation in the Plan. The Grantee understands that no
Shares or proceeds from the sale of Shares shall be delivered to Grantee,
notwithstanding the lapse of the restrictions on the RSUs, unless and until the
Grantee shall have satisfied any obligation for Tax-Related Items with respect
thereto.


             Notwithstanding anything in this Section 11 to the contrary, if the
RSUs are considered nonqualified deferred compensation, the fair market value of
the shares withheld together with the amount of cash withheld may not exceed the
liability for Tax-Related Items.
 
 
 
 
 
 
 
   12. Nature of the Grant: Nothing herein shall be construed as giving the
Grantee any right to be retained in the employ of an Employing Company or affect
any right which the Employing Company may have to terminate the employment of
such Grantee. Further, by accepting this grant of RSUs, the Grantee acknowledges
that:
a) the Plan and the Administrative Regulations are established voluntarily by
the Corporation, they are discretionary in nature and may be modified, amended,
suspended or terminated by the Corporation at any time, to the extent permitted
by their terms;
b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
c)    all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Committee;
d)    the Grantee is voluntarily participating in the Plan;
e)    the RSUs and the Shares subject to the RSUs are extraordinary items which
do not constitute compensation of any kind for services of any kind rendered to
the Corporation or to the Employing Company, and which are outside the scope of
the Grantee’s employment contract, if any;
f)    the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for purposes of calculating any severance,
resignation, termination, dismissal, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Corporation or the Employing Company or any Subsidiary
or affiliate of the Corporation;
g)    the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;
h)    the grant of RSUs will not be interpreted to form an employment contract
or relationship with the Corporation, the Employing Company or any Subsidiary or
affiliate of the Corporation;
i)    the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;
j) no claim or entitlement to compensation or damages arises from forfeiture of
the RSUs resulting from termination of the Grantee’s employment by the
Corporation or the Employing Company (for any reason whether or not in breach of
applicable labor laws or the terms of the Grantee’s employment agreement, if
any), and in consideration of the grant of the RSUs to which the Grantee is not
otherwise entitled, the Grantee irrevocably agrees never to institute any claim
against the Corporation or the Employing Company, waives his or her ability, if
any, to bring any such claim, and releases the Corporation and the Employing
Company from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue such
claim and agreed to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
k)    it is the Grantee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the RSUs;
l)    the Corporation and the Employing Company are not providing any tax, legal
or financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Grantee’s participation in the Plan or the
Grantee’s acquisition or sale of the Shares underlying the RSUs;
m)    the Grantee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;
n)    unless otherwise provided in the Plan, Administrative Regulations or by
the Corporation in its discretion, the RSUs and the benefits evidenced by this
Agreement do not create any entitlement to have the RSUs or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares of the Corporation; and
o)    the following provisions apply only if the Grantee is providing services
outside the United States:
(i) the RSU and Shares subject to the RSU are not part of normal or expected
compensation or salary for any purpose; and
(ii) the Grantee acknowledges and agrees that neither the Corporation, the
Employing Company nor any Subsidiary or affiliate of the Corporation shall be
liable for any foreign exchange rate fluctuation between the local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to Grantee pursuant to the settlement of the RSUs or the subsequent sale of
any Shares acquired upon settlement.
 
 
 
 
 
 


RESTRICTED STOCK UNIT ANNUAL GRANT FORM – February 2014

--------------------------------------------------------------------------------



 
   13.   Data Privacy: The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.


      The Grantee understands that the Employing Company and the Corporation
hold certain personal information about the Grantee, including, but not limited
to, Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all RSUs or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in Grantee’s favor, as the Employing Company and/or the Corporation deems
necessary for the purpose of implementing, administering and managing the Plan
(“Data”). The Grantee acknowledges and understands that Data may be transferred
to any broker as designated by the Corporation and any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Grantee’s country or elsewhere (and outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than the Grantee’s country. The Grantee
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Grantee’s local human resources representative. The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any Shares acquired upon
vesting of the RSUs. The Grantee understands that Data will be held only as long
as is necessary to implement, administer and manage the Grantee’s participation
in the Plan. The Grantee understands that if he or she resides outside the
United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. The Grantee further understands that he or she is providing the
consents herein on a purely voluntary basis. If the Grantee does not consent, or
if the Grantee later seeks to revoke consent, the Grantee’s employment status or
service and career with the Employing Company will not be adversely affected.
The Grantee understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to realize benefits from the RSUs or
otherwise participate in the Plan. For more information on the consequences of
his or her refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.
 
 
 
 
 
 
 
   14. Electronic Delivery: The Corporation may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means or request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation.
 
 
 
 
 
 
 
   15. Code Section 409A: It is the intent that the vesting or the payments of
RSUs set forth in this Agreement shall either qualify for exemption from or
comply with the requirements of Section 409A, and any ambiguities herein will be
interpreted to so comply. The Corporation reserves the right, to the extent the
Corporation deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
settlements provided under this Agreement are made in a manner that qualifies
for exemption from or complies with Section 409A; provided, however, that the
Corporation makes no representation that the vesting or settlement of RSUs
provided under this Agreement will be exempt from Section 409A and makes no
undertaking to preclude Section 409A from applying to the vesting or settlement
of RSUs provided under this Agreement. In the event that any payment to a U.S.
tax-payer with respect to an RSU is considered to be based upon separation from
service, and not compensation the Grantee could receive without separating from
service, then such amounts may not be paid until the first business day of the
seventh month following the date of the Grantee’s termination if the Grantee is
a “specified employee” under Section 409A of the Code upon his separation from
service.
 
 
 
 
 
 
 
   16. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
 
 
 
 
 
 
 
   17. Language: If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
 
 
 
 
 
 
 
   18. Governing Law and Venue: This Agreement shall be construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the conflicts of laws thereof. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the Commonwealth of Pennsylvania, and
agree that such litigation shall be conducted in the courts of Allegheny County,
Pennsylvania, or the federal courts for the United States for the Western
District of Pennsylvania, where this grant is made and/or to be performed.
 
 
 
 
 
 
 
     19. Exhibit A. Notwithstanding any provisions in this Agreement, the RSUs
shall be subject to any special terms and conditions set forth in Exhibit A to
this Agreement for the Grantee’s country. Moreover, if the Grantee relocates to
one of the countries included in Exhibit A, the special terms and conditions for
such country will apply to the Grantee, to the extent the Corporation determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan.
Exhibit A constitutes part of this Agreement.
    20. Insider Trading Restrictions/Market Abuse Laws: The Grantee acknowledges
that, depending on the Grantee's country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee's ability to acquire or sell Shares or rights to Shares
(e.g., Performance Awards) under the Plan during such times as the Grantee is
considered to have “inside information” regarding the Corporation (as defined by
any applicable laws in the Grantee's country). Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy maintained by the
Corporation. The Grantee acknowledges that it is the Grantee's responsibility to
comply with any applicable restrictions, and the Grantee is advised to speak to
his or her personal advisor on this matter.
 
 
 
 
 
 
 
    21.  Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law, and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
 
 
 
 
 
 
 
   22. Headings: Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.


 
 
 
23. Waiver: The Grantee acknowledges that a waiver by the Corporation of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Grantee.
 
 




RESTRICTED STOCK UNIT ANNUAL GRANT FORM – February 2014